36 F.3d 1089
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Abelardo CUEVAS, Defendant, Appellant.
No. 93-1224
United States Court of Appeals,First Circuit.
September 21, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Robert E. Keeton, U.S. District Judge ]
James B. Krasnoo on brief for appellant.
D. Mass.
AFFIRMED.
Before Cyr, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
Per Curiam.


1
Appellant Abelardo Cuevas appeals his conviction for possession of cocaine with intent to distribute, conspiracy to possess cocaine with intent to distribute, and aiding and abetting same.  He also appeals his sentence of 235 months imprisonment.  We have reviewed carefully the record in this case, including the transcript of appellant's trial, the transcript of his disposition hearing, and appellant's briefs.  We find no merit in any of appellant's claims that the district court erred either during trial or at appellant's sentencing.  Appellant's objection to the ethnic composition of the jury is foreclosed by this court's decision in  United States v. Pion, 25 F.3d 18 (1st Cir. 1994).  Appellant's claim that he was denied effective assistance of counsel should be raised in a collateral proceeding pursuant to 28 U.S.C. Sec. 2255.  See, e.g.,  United States v. Jadusingh, 12 F.3d 1162, 1169-70 (1st Cir. 1994).


2
Affirmed.